       Case 1:12-cr-00269-JGK Document 252 Filed 08/12/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                     Amended
                                                             Order of Restitution
               V.

CARLOS SALOMON-MENDEZ,                                       S3 12 Cr. 269 (JGK)

        a/k/a "Carlita,"


        Upon the application of the United States of America, by its attorney, Audrey Strauss,

Acting United States Attorney for the Southern District of New York, Christine Magda, Assistant

United States Attorney. of counsel; the presentence report; the Defendant's conviction on Counts

One and Two of the S2 Indictment and Counts One and Two of the S3 Information ; and all other

proceedings in this case, it is hereby ORDERED that:

        1.      Amount of Restitution

        Carlos Salomon-Mendez, a/k/a "Carlita," the Defendant, shall pay restitution in the total

amount of $27,000. pursuant to 18 U.S.C. § 3663 et seq., to the victims of the offense(s) charged

in Counts One and Two of the S2 Indictment. The names, addresses. and speci fie amounts owed

to each victim are set forth in the Schedule of Victims. attached hereto as Schedule A. Upon advice

by the United States Attorney's Office of a change of address of a victim, the Clerk of the Court

is authorized to se nd payments to the new address without further order of this Court.

                A.         Joint and Several Liability

        Restitution is joint and several with the following defendant(s) in the following case(s):

Osvaldo Rivera-Rodriguez, a/k/a ·"Barriguita,'· 12 Cr. 269 (JGK); Cesar Garcia, a/k/a •'Panda,"

10 Cr. 73 (JGK) ; and Orlando Hernandez Cordero, a/k/a ·'Pedro Guzman," a/k/a '·Landy,'· 12 Cr.

496 (JGK).




2020 0 109
       Case 1:12-cr-00269-JGK Document 252 Filed 08/12/20 Page 2 of 3




       2.       Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(I) and (2). The Defendant shall commence monthly installment payments in an amo y_nt ,.   )~u
                                                                               ~~~{3~. /-
equal to IO   percent of the Defendant's gross income, payable on the first of each month.,;if the ~

Defendant defaults on the payment schedule set forth above. the Government may purj ue othe\

remedies to enforce the judgment.

       3.       Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payab le to the

"SONY Clerk of the Court" and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York. New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk's Office. Any cash payments

shall be hand delivered to the Clerk's Office using exact change, and shall not be mailed . For

payments by wire, the Defendant shall contact the Clerk's Office for wiring instructions.

       4.       Additional Provisions

       The Defendant shall notify. within 30 days. the Clerk of Court, the Un ited States Probati on

Office (during any period of probation or superv ised release), and the United States Attorney ' s

Office, 86 Chambers Street, 3rd Floor, New York, New York I 0007 (Attn: Financial Litigation

                                                 2
       Case 1:12-cr-00269-JGK Document 252 Filed 08/12/20 Page 3 of 3




Unit) of (I) any change of the Defendant's name. residence, or mailing address or (2) any material

change in the Defendant's financial resources that affects the Defendant's ability to pay restitution

in accordance with 18 U.S .C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant's liability to pay restitution shall terminate on the date that is the later of20

years from the entry of judgment or 20 years after the Defendant's release from imprisonment, as

provided in 18 U.S.C. § 3613(6). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant's estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613( c) shall continue

until the estate receives a written release of that liability.

        6.      Sealing

        Consistent with 18 U.S .C. §§377l(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1. to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce thi s Order, without further order of this Court.




                                                     3
